STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


Larry James Williams,                                                             FILED
Petitioner Below, Petitioner                                                    May 18, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 14-0590 (Kanawha County 14-P-247)                                      OF WEST VIRGINIA


Lance Yardley, Warden,
Pruntytown Correctional Center,
Respondent Below, Respondent


                               MEMORANDUM DECISION
         Pro se petitioner Larry James Williams appeals the Circuit Court of Kanawha County’s
May 23, 2014, order denying his petition for writ of habeas corpus. Respondent Lance Yardley,
Warden, by counsel Laura Young, filed a response and a supplemental appendix.1 On appeal,
petitioner alleges that the circuit court erred in denying him habeas relief without appointing
counsel or holding an omnibus evidentiary hearing, and that his constitutional rights were
violated by the State’s failure to provide him with exculpatory evidence and his trial counsel’s
failure to challenge the illegal search of his home and his unlawful arrest.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        After petitioner was indicted on two counts of possession with intent to deliver cocaine,
one count of conspiracy to deliver heroin, and one count of possession with intent to deliver
heroin, the State offered petitioner a plea agreement in October of 2013. Pursuant to the
agreement, petitioner would plead guilty to one count of conspiracy to deliver heroin and the
State would dismiss the remaining counts of the indictment, recommend probation, and not seek
a recidivist enhancement against petitioner. Petitioner ultimately accepted this plea agreement.
That same day, petitioner entered his guilty plea in the circuit court. Petitioner was thereafter
released on bond.

       1
         In the circuit court proceeding, the actual respondent was Craig Adkins, Administrator
of South Central Regional Jail where petitioner was housed at the time his petition was filed.
Petitioner has subsequently been transferred to Pruntytown Correctional Center. Pursuant to Rule
41(c) of the West Virginia Rules of Appellate Procedure, the appropriate party has been
substituted in the style of this matter.


                                                1


        After failing to appear for his initial disposition, petitioner was brought before the circuit
court for sentencing in January of 2014, after being arrested on unrelated domestic violence
charges. The State abided by the agreement and recommended probation, but the circuit court
imposed a term of incarceration of one to five years. In May of 2014, petitioner filed a pro se
petition for writ of habeas corpus in the circuit court alleging that he was subjected to unlawful
search and seizure, his arrest was unlawful, the State failed to provide exculpatory evidence, and
his counsel was ineffective. However, according to the record on appeal, petitioner provided no
evidence or other documents in support of his petition in the circuit court.2 Approximately one
week later, the circuit court entered an order dismissing petitioner’s petition for writ of habeas
corpus without appointing counsel or holding an omnibus evidentiary hearing. It is from the
resulting order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

       To begin, we find no error in the circuit court denying the petition for writ of habeas
corpus without first appointing an attorney to represent petitioner or holding an omnibus
evidentiary hearing. We have previously held that a circuit court

       “may deny a petition for a writ of habeas corpus without a hearing and without
       appointing counsel for the petitioner if the petition, exhibits, affidavits or other
       documentary evidence filed therewith show to such court’s satisfaction that the
       petitioner is entitled to no relief.” Syllabus Point 1, Perdue v. Coiner, 156 W.Va.
       467, 194 S.E.2d 657 (1973).

Syl. Pt. 3, in part, Markley v. Coleman, 215 W.Va. 729, 601 S.E.2d 49 (2004). According to the
record, petitioner filed no supporting documentation for his petition and instead relied solely
upon his own assertions that he was entitled to habeas relief. As such, the circuit court was
within its discretion to deny the petition because it failed to show that petitioner was entitled to
relief. For these reasons, the Court finds no error in the circuit court denying the petition for writ
of habeas corpus without appointing counsel to represent petitioner or holding an omnibus
evidentiary hearing.



       2
        Similarly, petitioner provided no documents in support of his petition for appeal to this
Court. The only appendix in this matter is respondent’s supplemental appendix.
                                                  2


        As to petitioner’s allegations that the circuit court erred in denying his petition because he
was subjected to an illegal search and seizure and an unlawful arrest, and that the State failed to
provide him with exculpatory evidence, the Court finds no merit in these arguments. As in the
circuit court, petitioner has provided no evidence or other documentation in support of these
allegations on appeal. The Court notes that petitioner has not identified any exculpatory evidence
that he alleges was inappropriately withheld, other than an assertion that a criminal complaint
was later filed against an individual present in petitioner’s home during the arrest for undisclosed
charges. While petitioner argues that, as a pro se petitioner, he could not provide specific details
in support of his claims, such specificity does not require legal knowledge, only an ability to
identify evidence that was favorable to his defense. In the present case, petitioner has not
attempted to explain how such evidence is exculpatory nor has he established that the State was
in possession of said evidence prior to his plea agreement, as no supporting documentation
establishes when this criminal complaint was filed. Moreover, petitioner has provided no
evidence that would establish his arrest was unlawful or that he was subjected to an illegal search
and seizure. Further, as the circuit court noted, the order accepting petitioner’s plea specifically
states that by entering the plea agreement, petitioner “waive[d] all pre-trial defects with regard
to, among others, his arrest, [and] the gathering of evidence.” As such, the Court finds no error in
the circuit court summarily dismissing these claims.

        Finally, petitioner reasserts his claim that he received ineffective assistance of counsel
below. In support, petitioner argues that his counsel provided ineffective assistance in
recommending he accept the plea agreement because he failed to properly investigate the matter
or move to suppress illegally obtained evidence. The Court, however, does not agree. Upon our
review and consideration of the circuit court’s order, the parties’ arguments, and record
submitted on appeal, we find no error or abuse of discretion by the circuit court. Our review of
the record supports the circuit court’s decision to deny petitioner post-conviction habeas corpus
relief based on ineffective assistance of counsel, which was also argued below. Indeed, the
circuit court’s order includes well-reasoned findings and conclusions as to this assignment of
error raised on appeal. Given our conclusion that the circuit court’s order and the record before
us reflect no clear error or abuse of discretion, we hereby adopt and incorporate the circuit
court’s findings and conclusions as they relate to petitioner’s claim of ineffective assistance of
counsel and direct the Clerk to attach a copy of the circuit court’s May 23, 2014, “Final Order
Refusing Petition For Writ Of Habeas Corpus” to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.
ISSUED: May 18, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                  3